Case: 22-10176     Document: 00516486558         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 27, 2022
                                  No. 22-10176                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Garcia-Lara,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-290-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Sergio Garcia-Lara pleaded guilty to illegal reentry after deportation
   in violation of 8 U.S.C. § 1326(a) and (b)(1). The district court sentenced
   Garcia-Lara to 12 months of imprisonment, which represented an upward




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10176         Document: 00516486558               Page: 2      Date Filed: 09/27/2022




                                           No. 22-10176


   variance, 1 plus two years of supervised release. On appeal, Garcia-Lara
   contends that the district court erred by sentencing him based on unreliable
   information—that is, the allegations in the presentence report (PSR) that he
   may have distributed drugs.
           Because we conclude that Garcia-Lara did not preserve this alleged
   error in the district court, we review for plain error. See United States
   v. Williams, 620 F.3d 483, 493 (5th Cir. 2010). 2 To show plain error, Garcia-
   Lara must demonstrate (1) an error; (2) that was plain or obvious; and (3) that
   affected his substantial rights. See id. at 493-94. If those conditions are
   satisfied, we may exercise our discretion to order resentencing, but only if the
   error “seriously affected the fairness, integrity, or public reputation of
   judicial proceedings.” Id. at 494 (internal quotation marks, brackets, and
   citation omitted).
           For sentencing purposes, a district court “may consider any
   information which bears sufficient indicia of reliability to support its probable
   accuracy.” United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012)
   (internal quotation marks and citation omitted). This reliability requirement
   is found in the Guidelines but has a constitutional dimension as well. See




           1
             The defendant’s brief to this court states: “A Presentence Report (PSR) found
   a Guideline range of just 6-12 months imprisonment.” However, the actual conclusion of
   the PSR was a guideline range of 0-6 months, such that the 12-month sentence was an
   upward variance.
           2
                Although counsel for the defendant argued to the district court that the
   statements contained in the PSR by Garcia-Lara’s ex-girlfriend regarding whether he was
   selling drugs were “inconsistent” with Garcia-Lara’s criminal conviction history, counsel
   did not state that the PSR was inaccurate or should be altered. In any event, given our
   primary conclusion below – that the district court did not err – the standard of review is not
   determinative.




                                                 2
Case: 22-10176       Document: 00516486558          Page: 3    Date Filed: 09/27/2022




                                     No. 22-10176


   U.S.S.G. § 6A1.3(a), p.s.; United States v. Angulo, 927 F.2d 202, 204 (5th Cir.
   1991).
            Putting aside the reliability of the allegations that he may have
   distributed drugs, Garcia-Lara’s assertion is belied by the record, which
   indicates that the district court did not consider these allegations in selecting
   the upward variance. To the contrary, the district court explained that it
   imposed the variance because the PSR showed that Garcia-Lara had
   unlawfully entered the United States on four additional occasions and that,
   while unlawfully present in United States, Garcia-Lara had established
   himself as a violent and assaultive individual that uses illegal drugs. The
   district court did not mention the drug trafficking allegations at all during the
   sentencing hearing and did not suggest that those allegations contributed to
   its sentencing decision. Based on this record, Garcia-Lara has not shown any
   error, much less one that was plain or obvious. See Williams, 620 F.3d at 493-
   94.
            In addition, even assuming arguendo that Garcia-Lara has satisfied the
   first two prongs of plain error review, he has not satisfied the third prong. See
   Williams, 620 F.3d at 493-95. To do so, Garcia-Lara must demonstrate that
   the error affected his substantial rights, meaning that he must demonstrate a
   “reasonable probability that he would have received a lesser sentence” but
   for the error. Id. at 496. In this case, however, the district court’s explicit
   justification of the variance based on other factors belies any argument that
   he would have received a lesser sentence but for the district court’s alleged
   consideration of the drug trafficking allegations. See id. at 495-96.
            The judgment of the district court is AFFIRMED.




                                           3